Citation Nr: 1708981	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  99-22 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for GERD, to include as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to September 1973, from February 1975 to February 1977, and from March 1979 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2012, the Veteran testified at a Board hearing regarding the issue of entitlement to service connection for PTSD.  The Veterans Law Judge who conducted the hearing has since retired.  It does not appear that the Veteran was offered an opportunity for a new hearing; however the Veteran is not prejudiced, given the favorable action on the claim for service connection for an acquired psychiatric disorder.

In January 2013, the Veteran's attorney filed a request to reopen a claim for service connection for traumatic brain injury.  The Board does not have jurisdiction of the issue, and the claim to reopen service connection for traumatic brain injury REFERRED to the AOJ for appropriate action.

The issue of entitlement to service connection for GERD, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

(The issue of entitlement to attorney fees based on a May 2014 rating decision is addressed in a separate decision.)


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD, schizoaffective disorder, depressive disorder, anxiety disorder, and bipolar disorder was at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(3) (2016).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
The Veteran asserts that he has PTSD secondary to an assault by a drill sergeant during boot camp.

In a statement received in March 2005, the Veteran stated that he has PTSD due to trauma in service.  He stated that he was thrown into a brick wall by a drill instructor in 1971.  The Veteran stated that he was choked and suffered a lot of trauma from the incident, which occurred about two weeks into basic training.  The Veteran reported that a fellow service member, S.C. witnessed the incident.  

A May 1979 service treatment record shows that the Veteran was referred to the recruit evaluation unit after being AWOL for two weeks. 

In May 1979, the Veteran was hospitalized at a VA hospital with a complaint of  "a passing out episode and depression."   The Veteran denied a prior history of psychiatric illness.   The Veteran reported that he joined the Navy in March 1979.  He reported that he was told that he would  not have to go to bootcamp but then learned that he would have to complete 8 weeks of training.  He left unauthorized in April 1979 and hopped a train.  When he jumped off the train, he hit his head.   He reported blurred vision and headaches since that time.  He reported that he could not withstand the pressure of boot camp due to incapacitating anxiety.  It was noted that the history suggested a post concussive syndrome intermixed with a psychiatric problem.  A diagnosis transient situational disturbance was noted.

In a September 1981 lay statement, the Veteran's mother noted that the Veteran was very calm until he joined the Navy and was very nervous when he came home.  

A VA treatment record dated in November 1981 reflects that the Veteran complained of depression and anxiety.  He reported that it began after he enlisted in the service in March 1979.  The Veteran reported that he was promised that he would not have to attend boot camp, but upon reporting for duty, he was sent to boot camp.  He became so upset that he went AWOL.  He was discharged in May 1979 with a diagnosis of transient situational reaction.  

A September 1981 letter from Dr. R.C., M.D. noted that the Veteran was anxious and depressed when he was examined in April 1979, immediately following his return from the Navy.  

VA treatment records dated in April 2006 reflect that the Veteran reported a history of assault with questionable loss of consciousness, "seeing stars,"  and neck pain.   A physician noted PTSD symptoms.  

In a December 2008, lay statement, a fellow soldier, S.C., stated that he saw a drill instructor at Parris Island slam the Veteran's head into a wall.

A VA treatment record dated in October 2008 reflects a diagnosis of PTSD, according to DSM-IV criteria.  

In December 2016 the Veteran submitted an opinion from a private psychologist.  
The psychologist noted the Veteran's report that, when he was in Parris Island in 1971, a drill instructor took his hands and put them on the Veteran's throat, cut his air off, and slammed his head into the barracks wall.  The Veteran reported that his request to go to the infirmary was denied.  The psychologist opined that the Veteran met the criteria for a diagnosis of PTSD based on the incident. 

The psychologist noted that the Veteran received treatment in 1979 after being AWOL for two weeks and was diagnosed with manic depression.  The psychologist further opined that it is at least as likely as not that the Veteran began to exhibit symptoms of psychosis within a year of discharge.  The psychologist concluded that it is at least as likely as not that the Veteran's diagnoses of bipolar disorder and PTSD began as a result of an in-service attack.

There is contemporaneous evidence documenting that the Veteran had adjustment reaction during service in 1979.  He was seen shortly after service with complaints of depression and anxiety and was  diagnosed with manic depression.  The Veteran's contention of assault during boot camp was corroborated by the  December 2016 private psychologist's opinion that a diagnosis of PTSD is warranted based on an incident in basic training in 1971.  In addition, the private psychologist opined that psychosis manifested within one year of discharge from service based on the evidence that he was diagnosed with manic depression shortly after discharge in 1979.  Based on the foregoing, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, depressive disorder, anxiety disorder, and bipolar disorder.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, depressive disorder, anxiety disorder, and bipolar disorder is granted.







REMAND

The Veteran claims service connection for GERD.  The Veteran had a VA examination in December 2014.  The examiner diagnosed GERD with onset in 2006.  The examiner opined that GERD is less likely than not related to service. The examiner reasoned that the Veteran was treated for gastroenteritis in service, and there is no relationship between gastroenteritis and GERD.  The examiner noted that causes of GERD include obesity, certain medications, and smoking.

Service connection has been granted for an acquired psychiatric disorder.   A remand is warranted to obtain an addendum opinion to address whether GERD is at least as likely as not proximately due to, or aggravated by medications for his service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the evidence required to substantiate the claim for service connection for GERD secondary to service-connected acquired psychiatric disorder.

2.  Return the claims file to the May 2014 GERD examiner for an addendum opinion.  The examiner should review the claims file.   If the May 2014 examiner is not available, the opinion should be provided by another qualified examiner.   The examination report should indicate that the claims file was reviewed.

a)  The examiner should provide an opinion as to whether GERD is at least as likely as not proximately due to medications used to treat the Veteran's service-connected acquired psychiatric disorder?

b)  The examiner should provide an opinion as to whether GERD is aggravated (permanently worsened) by medications used to treat the Veteran's acquired psychiatric disorder.

The examiner should provide a complete rationale for the opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided.

3.  Following completion of the requested actions, readjudicate the claim for service connection for GERD, to include as secondary to service-connected disabilities.   If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


